DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant argues that Zeng teaches away from the limitation at issue—namely, “a plurality of conductive contacts ... including a first conductive contact physically coupled to the headpiece and configured to be located between the headpiece and the external surface of the head of the patient while the headpiece is affixed to the external surface of the head of the patient,” as recited by claim 1.  See Remarks at 12-13.
Applicant’s argument has been fully considered and it is persuasive.  The rejections of the claims at issue under 35 U.S.C. § 102(a)(l) have been withdrawn.  New rejections are advanced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 20150018699 A1, January 15, 2015) (hereinafter “Zeng”).
Regarding claim 1, Zeng teaches a system comprising: a sound processor (205, Fig. 2) external to a patient and configured to direct a cochlear implant (as shown in Figs. 1, 2) implanted within the patient to apply electrical stimulation to the patient; a headpiece (3, Fig. 1) separate from the sound processor and configured to connect to the sound processor by way of a cable, affix to an external surface of a head of the patient, and facilitate wireless communication between the sound processor and the cochlear implant; and a plurality of conductive contacts communicatively coupled to the sound processor, wherein the plurality of conductive contacts are configured to be affixed to the external surface of the head of the patient and to detect a signal representative of an evoked response generated by a brain of the patient in response to the electrical stimulation.  See, e.g., [0032], [0052], [0076] and Figs. 1, 2.
However, Zeng does not explicitly teach a plurality of conductive contacts including a first conductive contact physically coupled to the headpiece and configured to be located between the headpiece and the external surface of the head of the patient while the headpiece is affixed to the external surface of the head of the patient.  
As observed by Examiner, Zeng teaches that such electrodes are best implanted in order to avoid “the laborious process of attaching scalp electrodes” and to “improve signal to noise ratio.”  See [0037].  See also Interview Summary (04/01/2021).
However, under closer review, we find that Zeng also teaches or suggests that, although less ideal, electrodes may be placed anywhere on a patient’s head.  See, e.g., [0052] (“For measuring neural activity in the auditory nerve, one electrode can be located in the cochlea and one can be located outside the cochlea positioned anywhere on a patients head. For measuring neural activity in the cortex or brainstem, two electrodes can be used in at least any combination of the following locations on a patient: mastoid, either left or right, nape of neck, top of head (Cz), or forehead.”) (emphases added).
According to MPEP 2143.01(I), “[t]he disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.”  Here, Zeng discloses the desirable alternative as implanted electrodes.  However, Zeng also suggests that electrodes may be externally placed on the head.   Zeng’s suggestion may likely be based on a tradeoff between the minimizing the invasiveness of the process versus improving signal/noise ration and the convenience of not attaching scalp electrodes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that invention taught by Zeng such that the invention further comprises a plurality of conductive contacts including a first conductive contact physically coupled to the headpiece and configured to be located between the headpiece and the external surface of the head of the patient while the headpiece is affixed to the external surface of the head of the patient (as recited by claim 1) in order to allow for a less invasive process that does not require implanting electrodes.
Regarding claim 2, Zeng teaches a system, wherein the sound processor is further configured to: receive, from the plurality of conductive contacts, the signal representative of the evoked response; and process the signal representative of the evoked response by removing at least one stimulus artifact from the signal representative of the evoked response.  See, e.g., [0073], [0077] (describing artifact cancelation and filtering).
Regarding claim 3, Zeng teaches a system, further comprising a programming system (PC, Figs. 2) separate from and communicatively coupled with the sound processor, the programming system configured to: transmit, to the sound processor, a command for the sound processor to direct the cochlear implant to generate the electrical stimulation; receive, from the sound processor, the signal representative of the evoked response, the signal representative of the evoked response received by the sound processor from the plurality of conductive contacts; and process the signal representative of the evoked response by removing at least one stimulus artifact from the signal representative of the evoked response.  See, e.g., [0040]-[0042].
Regarding claims 4 and 5, Zeng teaches a system, wherein: the electrical stimulation is a single pulse; the evoked response is generated by the brain of the patient in response to the single pulse during a time period beginning 1 millisecond ("ms") after onset of the electrical stimulation applied to the patient by the cochlear implant and ending 10 ms after the onset of the electrical stimulation; and the evoked response is an electroauditory brainstem response (as recited in claim 4); wherein the electrical stimulation is a pulse train including a series of consecutive pulses; the evoked response is generated by the brain of the patient in response to the pulse train during a time period beginning 50 milliseconds ("ms") after onset of the electrical stimulation applied to the patient by the cochlear implant and ending 300 ms after the onset of the electrical stimulation; and the evoked response is a central auditory response (as recited in claim 5).   See, e.g., [0076] and Fig. 4.
Regarding claim 6, Zeng teaches a system, wherein the sound processor is further configured to: detect an audio signal presented to the patient subsequent to the detection of the signal representative of the evoked response by the plurality of conductive contacts; and transmit, via the wireless communication (RF link, Fig. 2) facilitated by the headpiece and in response to the detection of the audio signal, a stimulation parameter to the cochlear implant, the stimulation parameter configured to direct the cochlear implant to apply additional electrical stimulation representative of the audio signal to the patient.  See, e.g., [0032]-[0036] and Figs. 1, 2.
Regarding claim 7, as discussed above, Zeng teaches a system, wherein: the sound processor is a behind-the-ear ("BTE") sound processor configured to be worn by the patient behind an ear of the patient; and the plurality of conductive contacts includes a second conductive contact physically coupled to the BTE sound processor and configured to be located between the BTE sound processor and the external surface of the head of the patient while the BTE sound processor is worn by the patient behind the ear of the patient. See, e.g., [0032] (“Headpiece 3 can be held in place by a magnet attracted to an internal receiver 4 placed under the skin behind the ear.”) and Fig. 1.
Regarding claim 8, as discussed above, Zeng teaches a system, further including an amplifier located within the BTE sound processor, the amplifier communicatively coupled with each of the conductive contacts in the plurality of conductive contacts and configured to amplify the signal representative of the evoked response to generate an amplified version of the signal representative of the evoked response, as depicted in Fig. 2.
Regarding claim 9, as discussed above, Zeng teaches a system, wherein the amplifier is a shared amplifier configured in a first mode of operation to amplify the signal representative of the evoked response to generate the amplified version of the signal and further configured in a second mode of operation to amplify an audio signal received by a microphone communicatively coupled with the sound processor (as recited in claim 9).  See, e.g., [0010], [0032].

Claims 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of  Spitzer et al. (US 20120245655 A1, September 27, 2012) (hereinafter “Spitzer”).
Regarding claims 10, 12, and 13, Zeng does not explicitly teach using more than one headpiece.  Spitzer teaches monitoring the patient at different locations on the head. See, e.g., [0045]-[0046] and Figs. 4, 5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Spitzer with the invention of Zeng such that the invention further comprises a second headpiece separate from the sound processor and configured to connect to the sound processor by way of a second cable, and affix to the external surface of the head of the patient in a location on the external surface of the head of the patient apart from where the headpiece is configured to affix; wherein the plurality of conductive contacts includes a second conductive contact physically coupled to the second headpiece and configured to be located between the second headpiece and the external surface of the head of the patient while the second headpiece is affixed to the external surface of the head of the patient (as recited in claim 10); further comprising a shared amplifier located within the sound processor, the shared amplifier communicatively coupled with each of the conductive contacts in the plurality of conductive contacts and configured in a first mode of operation to amplify the signal representative of the evoked response to generate an amplified version of the signal representative of the evoked response, and further configured in a second mode of operation to amplify an audio signal received by a microphone communicatively coupled with the sound processor (as recited in claim 12); wherein the system further includes an amplifier located external to the sound processor, the amplifier communicatively coupled with the sound processor and with each of the conductive contacts in the plurality of conductive contacts, the amplifier configured to amplify the signal representative of the evoked response to generate an amplified version of the signal representative of the evoked response and to communicate the amplified version of the signal representative of the evoked response to the sound processor (as recited in claim 13) in order to improve the monitoring of the patient.
Regarding claim 11, Zeng teaches a system, wherein the location on the external surface of the head corresponds to a mastoid process of the patient.  See, e.g., [0052].
Regarding claims 15-18 and 20, as discussed above, Zeng teaches a system (and method of use), comprising: a behind-the-ear ("BTE") sound processor external to a patient and configured be worn by the patient behind an ear of the patient, the BTE sound processor configured to direct a cochlear implant implanted within the patient to apply electrical stimulation to the patient; a headpiece separate from the BTE sound processor and configured to connect to the BTE sound processor by way of a cable, affix to an external surface of a head of the patient, and facilitate wireless communication between the BTE sound processor and the cochlear implant; and a plurality of conductive contacts communicatively coupled to the BTE sound processor, wherein the plurality of conductive contacts are configured to be affixed to the external surface of the head of the patient and to detect a signal representative of an evoked response generated by a brain of the patient in response to the electrical stimulation, the plurality of conductive contacts including a first conductive contact physically coupled to the headpiece and configured to be located between the headpiece and the external surface of the head of the patient while the headpiece is affixed to the external surface of the head of the patient, and a second conductive contact physically coupled to the BTE sound processor and configured to be located apart from the first conductive contact between the BTE sound processor and the external surface of the head of the patient while the BTE sound processor is worn by the patient behind the ear of the patient (as recited in claim 15); wherein the BTE sound processor is further configured to: receive, from the plurality of conductive contacts, the signal representative of the evoked response; and process the signal representative of the evoked response by removing at least one stimulus artifact from the signal representative of the evoked response (as recited in claim 16); further comprising a programming system separate from and communicatively coupled with the BTE sound processor, the programming system configured to: transmit, to the BTE sound processor, a command for the BTE sound processor to direct the cochlear implant to generate the electrical stimulation; receive, from the BTE sound processor, the signal representative of the evoked response, the signal representative of the evoked response received by the BTE sound processor from the plurality of conductive contacts; and process the signal representative of the evoked response by removing at least one stimulus artifact from the signal representative of the evoked response (as recited in claim 17); wherein the BTE sound processor is further configured to: detect an audio signal presented to the patient subsequent to the detection of the signal representative of the evoked response by the plurality of conductive contacts; and transmit, via the wireless communication facilitated by the headpiece and in response to the detection of the audio signal, a stimulation parameter to the cochlear implant, the stimulation parameter configured to direct the cochlear implant to apply additional electrical stimulation representative of the audio signal to the patient (as recited in claim 18); a method comprising: directing, by a sound processor located external to a patient, a cochlear implant implanted within a head of the patient to apply electrical stimulation to the patient, the directing performed via wireless communication between the sound processor and the cochlear implant facilitated by a headpiece affixed to an external surface of the head of the patient, the headpiece separate from the sound processor and communicatively coupled to the sound processor by way of a cable; and detecting, by the sound processor via a plurality of conductive contacts communicatively coupled to the sound processor and affixed to the external surface of the head of the patient, a signal representative of an evoked response generated by a brain of the patient in response to the electrical stimulation, the plurality of conductive contacts including a first conductive contact physically coupled to the headpiece and located between the headpiece and the external surface of the head of the patient while the headpiece is affixed to the external surface of the head of the patient (as recited in claim 20).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng, as applied to claim 1, and further in view of  Morrow (US 20140038147 A1, February 6, 2014).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng in view of  Spitzer, as applied to claim 15, and further in view of Morrow.	
Regarding claims 14 and 19, Zeng does not explicitly teach using silver.  Morrow teaches use of silver conductive contacts.  See, e.g., [0003]-[0005], [0048].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Morrow (and Spitzer) with the invention of Zeng such that wherein each conductive contact within the plurality of conductive contacts is constructed of silver cloth in order to provide a good electrical contact that is lightweight.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792